PER Curiam.
This case originated in the juvenile court of Marion county and was venued to the Marion Criminal Court.
This appeal was first taken to the Supreme Court and on May 15, 1923, said cause was by said court ordered transferred to the Appellate Court.
That court dismissed said appeal on June 20, 1923.
On January 23, 1924, which was at a subsequent term, and more than eight months after said order of transfer was made, appellant filed his motion asking *561this court to reconsider its action in transferring said cause to the Appellate Court, and that said order of transfer be set aside.
If there is any precedent or authority for the motion of appellant, it is because it, in effect, is a petition for a rehearing. Under the rules of this court, such a petimust be filed within sixty days from the time of the action of the court.
This motion having been filed more than eight months after this court had entered an order which finally disposed of said cause in such court, and at a term subsequent to such action, it must be held that the same was filed too late.
The motion to set aside said order of transfer is overruled.